DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017164184A1, referred to herein as ‘WO ‘184’. All references are to the English-language equivalent, US Patent 10,995,184.
Regarding Claim 1, WO ‘184 discloses the formation of an aerogel composite (Example 3). This reads on Claim 1, in which a method for producing an aerogel, is disclosed. Further, WO ‘184 discloses the formation of a sol using an acid catalyst and a silicon compound such as polysiloxanes (Col 12 lines 33-35, Col 19, lines 14-45) in a hydrolysis reaction (Col 21, line 64 – Col 22, line 9). This reads on Claim 1, in which a sol generating step of generating, by hydrolyzing a silane oligomer with an acid catalyst, a sol containing a hydrolysis product of the silane oligomer is disclosed. Further, WO ‘184 discloses that a thermally-hydrolysable compound is inferred to generate a base catalyst to basify the reaction solution, and accelerate sol-gel reaction in the step of forming a wet gel (Col 23, lines 27-30). This reads on Claim 1, in which a wet gel generating step of obtaining a wet gel by gelation of the sol with a base catalyst is disclosed. Further, WO ‘184 discloses a drying step for the wet gel (Col 27, line 49). This reads on Claim 1, in which a drying step of drying the wet gel to obtain an aerogel is disclosed. 
Further, WO ‘184 discloses a silicon compound for the primary component for the inventive aerogel in a figure, in which the silicon compound (or oligomer) shows two repeating units containing silicon atoms bonded to three oxygen atoms (Chemical formula 3). Since a and c in this formula represent an integer of 1 and 3000 and b represents an integer between 1 to 50, the values of a, b, and c may be chosen such that the percent of silicon bonded to 3 oxygen atoms is 70% or more. Thus, the percent of silicon bonded to 3 oxygen atoms overlaps with and makes obvious the claimed range for the percent of silicon atoms bonded to 3 oxygen atoms in Claim 1.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, while WO ‘184 does disclose the use of a silane oligomer, it is silent regarding the preferred molecular weight of the silane oligomer; however, one of ordinary skill in the art would find it obvious to determine the molecular weight corresponding to the number of silane oligomer units that would produce the desired aerogel characteristics.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, while WO ‘184 does disclose alkyl groups on the silane oligomer (Claim 1) it is silent regarding the mass percentages of such groups with respect to the silane oligomer; however, one of ordinary skill in the art would find it obvious to determine the mass percentages of such groups that would produce the desired aerogel characteristics.
Regarding Claim 4, this claim recites the same limitations as Claim 1, and is thus rejected in the same way. See Claim 1 rejection.
Regarding Claim 5, this claim recites the same limitations as Claim 2, and is thus rejected in the same way. See Claim 2 rejection.
Regarding Claim 6, this claim recites the same limitations as Claim 3, and is thus rejected in the same way. See Claim 3 rejection.
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, while WO ‘184 is silent regarding the preferred molecular weight of the silane oligomer, one of ordinary skill in the art would find it obvious to determine the amount of silane oligomer to be present in the sol generation step that would produce the desired aerogel characteristics.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, WO ‘184 discloses that monoalkyltrialkoxysilane, a silane monomer, may be present in the hydrolysis step (Col 17, line 23) and may be comprised in the sol composition 5 parts by mass or more (Col 20, lines 43-48).
Regarding Claim 9, this claim recites the same limitations as Claim 1, and is thus rejected in the same way. See Claim 1 rejection.

Response to Arguments
Applicant’s arguments with respect to the final office action on record have been considered, but are not persuasive. Applicant argues that the prior art does not teach the use of polysiloxanes; however, this is untrue, and is further discussed above (Col 12 lines 33-35, Col 19, lines 14-45). Further, Applicant argues that the prior art does not disclose that the proportion of silicon atoms each bonded to three oxygen atoms in a total number of silicon atoms contained in the silane oligomer is 70% or more; however, as discussed above, chemical formula 3 in the prior art reference teaches a wide range for the chemical formula for a suitable silane oligomer, and makes obvious the proportion as claimed by Claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736